Exhibit 10.5

Amendment to

Unisys Directors Stock Option Plan

Effective February 12, 2009

The Unisys Directors Stock Option Plan (the “Plan”) is hereby amended, effective
February 12, 2009, as follows:

1. Section 7.9(a) of the Plan, entitled “Adjustments to Reflect Capital
Changes”, is amended to read in its entirety as follows:

7.9 Adjustments to Reflect Capital Changes.

(a) Recapitalization. The number and kind of shares subject to outstanding
Awards, the Purchase Price or Exercise Price for such shares, and the number and
kind of shares available for Awards subsequently granted under the Plan shall be
proportionately adjusted to reflect any stock dividend, stock split, combination
or exchange of shares, merger, consolidation or other change in capitalization
with a similar substantive effect upon the Plan or the Awards granted under the
Plan, consistent with the treatment of shares of Company Common Stock not
subject to the Plan, and such that (1) on an aggregate basis, the excess of the
Fair Market Value of the shares of Company Common Stock subject to outstanding
Options over the Purchase Price for such shares (the “Spread”) immediately after
the change does not exceed the Spread immediately before the change, (2) on a
share by share basis, the ratio of the Fair Market Value of the shares of
Company Common Stock subject to such Options to the Purchase Price for such
shares is not more favorable to the Participant immediately after the change as
compared to such ratio immediately before the change, (3) to the extent new
Options are granted, any old, related Options shall be cancelled, (4) all other
terms of the Options remain the same except to the extent they become
inoperative by reason of the transaction, and (5) no additional benefits are
provided under any new or adjusted Options.

2. Except as amended hereby, the Plan shall continue in full force and effect.